Citation Nr: 0408854	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to service connection for diabetes mellitus 
for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  He died in September 2001.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that in April 2002, the appellant requested a 
personal hearing before the Decision Review Officer.  
However, a report of contact dated in December 2002 indicates 
that she withdrew that request.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statute).  Specifically, in a disability compensation 
claim, the VCAA provides that the duty to assist includes 
obtaining records of relevant VA medical treatment or records 
of treatment obtained at VA expense.  38 U.S.C.A. § 
5103A(c)(2).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive, if not actual, knowledge of 
evidence generated by VA). 

In this case, the veteran's death certificate shows that he 
died in September 2001 at a nursing home identified as NHC 
Healthcare.  Documents in the claims folder indicate that the 
veteran was hospitalized at the VA Medical Center in 
Nashville for 85 days and was discharged to a contract 
nursing home, identified at NHC Oakwood, on August 10, 2001.  
Thus, it appears that the veteran had VA hospitalization, and 
nursing home care at VA expense, from May 2001 through the 
date of his death.  However, records of this treatment have 
not been obtained, although the claims folder contains 
records from the Nashville VA Medical Center dated through 
December 2000.  A remand is required in order to secure this 
additional VA medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
outpatient and inpatient records from the 
VA Medical Center in Nashville, Tennessee 
dated from January 2001 to August 2001, 
and all records from NHC Oakwood from 
August 2001 through September 2001.  

2.  After completing any additional 
development, the RO should readjudicate 
the issues on appeal.  If the disposition 
of any issue remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


